Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
US patent 7,282,089 Wheeler et al. was listed on IDS of September 17, 2020 but has not been considered. The patent is directed to an “Inkjet Ink Set”. It appears the reference may have been cited in error. 
If the applicant did intent to cite this reference examiner asks applicant resubmit the reference on an IDS and include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  
It has been placed in the application file, but the information referred to therein has not been considered.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of independent claims 1 and 5 are generally indefinite and unclear in the structure claimed and how some of the components are operatively connected. 
It appears that with the latest amendments claiming a plurality of “decelerating devices” and how each of the decelerating devices works with respect to the first and second winding part and operating lever, the applicant attempting to claim the embodiment of Figure 8 wherein there are two descending apparatuses connected to one another, each with their own decelerating device. 
However, in the current claims 1 and 5, there is only one case, one first winding part, one second winding part, one wire rope and one operating lever- yet there is more than one decelerating device claimed and it claimed that “each of the decelerating devices” works with the above noted single set of components controlling the descending rate, rendering the claim indefinite and unclear. Claims 1 and 5 each claim only one of the winding parts but then claim 7 refers to “the pair of winding parts” and 
Via the disclosure it appears that only the decelerating device in each case works with/controls the components in that respective case. 
Appropriate correction and clarification is required. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) allowability have been considered but are moot because the latest amendments resulted in a new ground of rejection. While the applicant did roll previously indicated allowable dependent claims 4 and 5 into independent form, the change from “a decelerating device” to “decelerating devices” and the “each of” limitations as discussed above, resulted in additional 112 issues that need to be cleared up and clarified before any potential allowance.
Applicant may consider the AFCP 2.0 program. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634